Cooper, C. J.,
delivered the opinion of the Court.
The heirs at law of Birmingham tools: by descent freed from the claims of his creditors so much of the land upon which he resided at his death as did not exceed 80 acres in extent or $2000 in value.
If an execution had been levied on the lands during Birmingham’s life the valuation at the time of allotment of the homestead would have prevailed, and if the part alloted had thereafter increased in value there could have been a new allotment so as to keep the property within the limits of the law; but his death is made by the statute the point of time at which the right of the heir at law is to be measured, and a subsequent appreciation or depreciation in value would not change the allotment.
*443But it is not clear from the conflicting evidence that the value of the whole land exceeded $2000 at the date of Birmingham’s death, and it is certain that the whole was less than 80 acres.
The decree of the chancellor is therefore affirmed.